            Case 21-11750-mdc                    Doc 154 Filed 08/27/21 Entered 08/28/21 00:34:14                                                Desc
                                                Imaged Certificate of Notice Page 1 of 4
                                                              United States Bankruptcy Court
                                                              Eastern District of Pennsylvania
In re:                                                                                                                 Case No. 21-11750-mdc
Midnight Madness Distilling LLC                                                                                        Chapter 11
Midnight Madness Distilling LLC
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0313-2                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Aug 25, 2021                                               Form ID: pdf900                                                           Total Noticed: 17
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 27, 2021:
Recip ID                 Recipient Name and Address
db                     + Midnight Madness Distilling LLC, MAILING ADDRESS, PO Box 173, Trumbauersville, PA 18970-0173
db                       Midnight Madness Distilling LLC, 118 N. Main Street, Trumbauersville, PA 18970
cr                     + BET Investments, c/o Kurtzman Steady LLC, Jeffrey Kurtzman, Esquire, 101 N. Washington Ave, Suite 4A Margate, NJ 08402-1195
cr                     + Commonwealth of Pennsylvania, Department of Labor and Industry, Collections Support Unit, 651 Boas Street, Room 925, Harrisburg, PA
                         17121-0751
cr                     + Isuzu Finance of America, Inc., c/o Dennis A. Dressler, Dressler Peters, LLC, 70 W. Hubbard St., Ste. 200 Chicago, IL 60654-5677
NONE                   + Millstone Spirits Group LLC, c/o Joel L. Perrell Jr., Esquire, Miles & Stockbridge P.C., 100 Light St., 10th Fl., Baltimore, MD 21202 US
                         21202-1153
sp                     + THEODORE J. ZELLER, Norris McLaughlin, 515 West Hamilton Suite 502, Allentown, PA 18101-1513
cr                     + Tokyo Century (USA) Inc., c/o Dennis A. Dressler, Dressler Peters, LLC, 70 W. Hubbard St., Ste. 200 Chicago, IL 60654-5677
br                    #+ Wm. F. Comly & Son, Inc., 1825 E. Boston Street, Philadelphia, PA 19125-1201

TOTAL: 9

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
smg                       Email/Text: megan.harper@phila.gov
                                                                                        Aug 25 2021 23:34:00      City of Philadelphia, City of Philadelphia Law
                                                                                                                  Dept., Tax Unit/Bankruptcy Dept, 1515 Arch
                                                                                                                  Street 15th Floor, Philadelphia, PA 19102-1595
smg                       Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Aug 25 2021 23:34:00      Internal Revenue Service, P.O. Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
smg                       Email/Text: RVSVCBICNOTICE1@state.pa.us
                                                                                        Aug 25 2021 23:34:00      Pennsylvania Department of Revenue, Bankruptcy
                                                                                                                  Division, P.O. Box 280946, Harrisburg, PA
                                                                                                                  17128-0946
smg                    + Email/Text: usapae.bankruptcynotices@usdoj.gov
                                                                                        Aug 25 2021 23:34:00      U.S. Attorney Office, c/o Virginia Powel, Esq.,
                                                                                                                  Room 1250, 615 Chestnut Street, Philadelphia, PA
                                                                                                                  19106-4404
cr                     + Email/PDF: acg.acg.ebn@americaninfosource.com
                                                                                        Aug 26 2021 00:03:57      Ally Bank, c/o AIS Portfolio Services, LP, 4515 N
                                                                                                                  Santa Fe Ave. Dept. APS, Oklahoma City, OK
                                                                                                                  73118-7901
cr                        Email/Text: megan.harper@phila.gov
                                                                                        Aug 25 2021 23:34:00      CITY OF PHILADELPHIA, Tax & Revenue Unit,
                                                                                                                  1401 JOHN F. KENNEDY BLVD., 5TH FLOOR,
                                                                                                                  Major Tax Litigation Division, Philadelphia, PA
                                                                                                                  19102-1595
NONE                   + Email/Text: RVSVCBICNOTICE1@state.pa.us
                                                                                        Aug 25 2021 23:34:00      Commonwealth of Pennsylvania Department of
                                                                                                                  Revenue, Dept. 280946, Harrisburg, PA
                                                                                                                  17128-0001
cr                     + Email/Text: accounts.receivable@uline.com
                                                                                        Aug 25 2021 23:34:00      Uline, 12575 Uline Drive, Pleasant Prairie, WI
                                                                                                                  53158-3686

TOTAL: 8
           Case 21-11750-mdc                  Doc 154 Filed 08/27/21 Entered 08/28/21 00:34:14                                           Desc
                                             Imaged Certificate of Notice Page 2 of 4
District/off: 0313-2                                               User: admin                                                            Page 2 of 3
Date Rcvd: Aug 25, 2021                                            Form ID: pdf900                                                      Total Noticed: 17

                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 27, 2021                                        Signature:            /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 25, 2021 at the address(es) listed
below:
Name                             Email Address
CAROL E. MOMJIAN
                                 on behalf of Commonwealth of Pennsylvania Department of Revenue cmomjian@attorneygeneral.gov

HARRY J. GIACOMETTI
                                 on behalf of Debtor Midnight Madness Distilling LLC harry.giacometti@flastergreenberg.com
                                 harry.giacometti@ecf.inforuptcy.com;jennifer.vagnozzi@flastergreenberg.com;giacometti.flastergreenberg@gmail.com;jeanne.va
                                 lentino@flastergreenberg.com

HOWARD GERSHMAN
                                 on behalf of Creditor PACCAR Financial Corp. hg229ecf@gmail.com 229ecf@glpoc.comcastbiz.net

JEFFREY KURTZMAN
                                 on behalf of Creditor BET Investments Kurtzman@kurtzmansteady.com

JENNIFER L. MALESKI
                                 on behalf of Creditor PNC BANK NATIONAL ASSOCIATION jmaleski@dilworthlaw.com,
                                 mdolan@dilworthlaw.com;cchapman-tomlin@dilworthlaw.com

JENNIFER L. MALESKI
                                 on behalf of Creditor PNC Equipment Finance LLC jmaleski@dilworthlaw.com,
                                 mdolan@dilworthlaw.com;cchapman-tomlin@dilworthlaw.com

JENNIFER L. MALESKI
                                 on behalf of Creditor Bancshares Realty LLC jmaleski@dilworthlaw.com,
                                 mdolan@dilworthlaw.com;cchapman-tomlin@dilworthlaw.com

JOEL L. PERRELL
                                 on behalf of Millstone Spirits Group LLC jperrell@MilesStockbridge.com

JULIE A. CALLSEN
                                 on behalf of Creditor Berlin Packaging L.L.C. julie.callsen@tuckerellis.com,
                                 brittany.falkner@tuckerellis.com;thomas.fawkes@tuckerellis.com

KEVIN P. CALLAHAN
                                 on behalf of U.S. Trustee United States Trustee kevin.p.callahan@usdoj.gov

MATTHEW A. HAMERMESH
                                 on behalf of Creditor Agtech VI LLC mhamermesh@hangley.com,
                                 ecffilings@hangley.com;kem@hangley.com;mjl@hangley.com

MATTHEW A. HAMERMESH
                                 on behalf of Creditor ETOH Worldwide LLC mhamermesh@hangley.com
                                 ecffilings@hangley.com;kem@hangley.com;mjl@hangley.com

MEGAN N. HARPER
                                 on behalf of Creditor CITY OF PHILADELPHIA megan.harper@phila.gov karena.blaylock@phila.gov
            Case 21-11750-mdc          Doc 154 Filed 08/27/21 Entered 08/28/21 00:34:14                                         Desc
                                      Imaged Certificate of Notice Page 3 of 4
District/off: 0313-2                                       User: admin                                                           Page 3 of 3
Date Rcvd: Aug 25, 2021                                    Form ID: pdf900                                                     Total Noticed: 17
MICHAEL G. MENKOWITZ
                          on behalf of Anthony Lorubbio mmenkowitz@frof.com
                          brian-oneill-fox-5537@ecf.pacerpro.com;jdistanislao@foxrothschild.com

United States Trustee
                          USTPRegion03.PH.ECF@usdoj.gov

WILLIAM J. BURNETT
                          on behalf of Debtor Midnight Madness Distilling LLC william.burnett@flastergreenberg.com
                          william.burnett@ecf.inforuptcy.com;jennifer.vagnozzi@flastergreenberg.com;jeanne.valentino@flastergreenberg.com


TOTAL: 16
         Case 21-11750-mdc      Doc 154 Filed 08/27/21 Entered 08/28/21 00:34:14                   Desc
                               Imaged Certificate of Notice Page 4 of 4
                                LOCAL BANKRUPTCY FORM 9014-3
                              UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                                :        Chapter 11
                                                     :
MIDNIGHT MADNESS DISTILLING, LLC.                    :
                                                     :
                                                     :
                                                     :
                              Debtor                 :         Bankruptcy No.: 21-11750 (MDC)

                NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE

         The United States Trustee has filed a Motion Pursuant to 11 U.S.C.§1112 to Dismiss the Case or
Convert to Chapter 7 with the Court.

       Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
consult an attorney.)

       1. If you do not want the court to grant the relief sought in the motion or if you want the court to
consider your views on the motion, then on or before twenty-one days from date of service, you or your
attorney must do all of the following:

               (a)     file an answer explaining your position at:
                       U.S. Bankruptcy Court, Eastern District of Pennsylvania
                       900 Market Street, Suite 400
                       Philadelphia, PA 19107-4299

If you mail your answer to the Bankruptcy Clerk’s office for filing, you must mail it early enough so that it will
be received on or before the date stated above; and

               (b)     mail a copy to the movant’s attorney:
                       Kevin P. Callahan, Trial Attorney
                       Office of the U.S. Trustee
                       200 Chestnut Street, Suite 502
                       Philadelphia, PA 19106
                       (215) 597-4411 fax (215) 923-1293

       2. If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and attend
the hearing, the court may enter an order granting the relief requested in the motion.

        3. A hearing on the motion is scheduled to be held before the Honorable Chief Magdeline D. Coleman
on September 22, 2021, at 11:30 a.m., in Courtroom #2, United States Bankruptcy Court, 900 Market Street,
Philadelphia, PA 19107-4299. The hearing will be held telephonically, and if you wish to participate, you
may call 1-877-336-1828 Authorization code 7855846 on said date and time. Unless the court orders
otherwise, the hearing on this contested matter will be an evidentiary hearing at which witnesses may testify
with respect to disputed material factual issues in the manner directed by Fed. R. Bankr. P. 9014(d).

       4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you are on the
Clerk’s Service List and you request a copy from the attorney named in paragraph 1(b).

       5. You may contact the Bankruptcy Clerk's office at 215-408-2800 to find out whether the hearing has
been canceled because no one filed an answer.
Date: August 25, 2021
